Citation Nr: 0530438	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-37 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected disability 
pension benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
prewar service from September 1941 to December 1941, was 
beleaguered in December 1941, and had Regular Philippine Army 
service from November 1945 to June 1946.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a September 2005 statement, the appellant clarified her 
middle name, as reflected on the title page.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005). 


FINDINGS OF FACT

1.  By a December 2003 Board decision, the Board denied the 
appellant's claim for nonservice-connected disability pension 
benefits.  The appellant did not appeal the Board's decision.  

2.  In April 2004, the appellant requested that her claim for 
nonservice-connected disability pension benefits be reopened. 

3.  Evidence received since the December 2003 Board decision 
when considered alone or together with all of the evidence, 
both old and new, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since the Board denied nonservice-
connected disability pension benefits, which is final, is not 
new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It appears 
that the VCAA does not apply where (as here) the law is 
dispositive (See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001)); the Board finds that, regardless, the applicable 
mandates of the VCAA and implementing regulations are met 
regarding the appellant's claim of entitlement to reopen a 
claim for nonservice-connected disability pension benefits. 
The appellant was adequately informed by the November 2004 
supplemental statement of the case of the criteria and 
evidence (including the parties responsible for obtaining the 
evidence) necessary to substantiate reopening her claim of 
entitlement to nonservice-connected disability pension 
benefits.  

Analysis

In a December 2003 Board decision, the Board denied the 
appellant's claim for nonservice-connected disability pension 
benefits.  The appellant did not appeal the Board's decision.  
The December 2003 Board decision therefore became final.  
38 U.S.C.A. § 7104.  However, when a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In April 2004, the appellant requested that her claim for 
nonservice-connected disability pension benefits be reopened.  
By regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board's determination in the December 2003 decision to 
deny the appellant's claim for nonservice-connected 
disability pension benefits was essentially based on the 
finding that records from the service department did not show 
that the veteran had recognized service so as to confer 
eligibility for VA pension benefits.  The Board indicated 
that it was bound by service department findings.  In 
connection with her current attempt to reopen this claim, 
additional evidence from the appellant has been received.  

Evidence at the time of December 2003 Board decision included 
the following:

Service department records showing that the veteran had 
prewar service from September 1941 to December 1941, was 
beleaguered in December 1941, and had Regular Philippine Army 
service from November 1945 to June 1946.  Among other 
evidence was an honorable discharge record from the 
Philippine Army, enlistment record into the Philippine Army, 
extract of special orders from the Republic of the Philippine 
Headquarters Northern Luzone Philippine Constabulary, and a 
transcript of the appellant's February 2003 personal hearing.

Evidence received since the December 2003 Board decision 
included the following:

Affidavit for Philippine Army Personnel, March 2004 
certification of the General Headquarters of the Armed Forces 
of the Philippines Office the Adjutant General, certificate 
from the President of the United States honoring the 
veteran's memory, special orders from the Republic of the 
Philippine Headquarters Northern Luzone Philippine 
Constabulary, and a May 2005 letter from the National 
Personnel Records Center indicating that the veteran's 
medical records were forwarded to VA.  The Board notes that 
duplicate copies were received of the veteran's honorable 
discharge record from the Philippine Army, enlistment record 
into the Philippine Army, and extract of special orders from 
the Republic of the Philippine Headquarters.  These documents 
were of record at the time of the December 2003 Board 
decision.  

In summary, the appellant has provided no new and material 
evidence showing that the veteran had regular service with 
the U.S. armed forces.  None of the newly received items of 
evidence suggest that the veteran had regular service with 
the U.S. armed forces.  Evidence received subsequent to the 
December 2003 Board decision is cumulative and redundant and 
does not, either by itself or in connection with other 
evidence of record, raise a reasonable possibility of 
substantiating the appellant's claim for nonservice-connected 
disability pension benefits.  As such, the evidence received 
subsequent to the December 2003 Board decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim of 
entitlement to nonservice-connected disability pension 
benefits.  38 U.S.C.A. § 5108.




ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to nonservice-connected 
disability pension benefits.  The appeal is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


